Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15,17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,12,19 the prior art does not disclose receiving, at a mobile device, a set of configurable media inactivity timer values for the mobile device, wherein at least one configurable media inactivity timer value is configurable based in part on a location associated with the mobile device.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony Jones on 01/19/2021.
The application has been amended as follows: 
In Claim 1, change “wherein at least one configurable media inactivity timer” on line 7 to “wherein at least one configurable media inactivity timer value”.
In Claim 12, change “wherein at least one configurable media inactivity timer” on line 5 to “wherein at least one configurable media inactivity timer value”.
In Claim 19, change “wherein at least one configurable media inactivity timer” on line 8 to “wherein at least one configurable media inactivity timer value”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US Pat.10,798,732);
Loehr et al. ( US Pat.10,715,281);
Blahnik et al. ( US Pat.9,974,467).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413